Citation Nr: 1011875	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for generalized joint 
pain, claimed as a qualifying chronic disability under 38 
C.F.R. § 3.317.  

2.  Entitlement to service connection for generalized joint 
pain, claimed as a qualifying chronic disability under 38 
C.F.R. § 3.317.  

3.  Entitlement to service connection for muscle pains, 
claimed as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

4.  Entitlement to service connection for a skin condition, 
claimed as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

5.  Entitlement to service connection for headaches, claimed 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for neuropsychological 
disorder, related to Gulf War service.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June 1988 to August 1988 and on active duty from December 
1990 to May 1991, including service in the Southwest Asia 
Theater of operations from January 1991 to April 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the aforementioned claims.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A transcript of that hearing is of 
record and associated with the claims folder.  

This case was remanded by the Board in May 2006 for further 
development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a psychiatric disability, 
to include PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service 
connection for generalized joint pain, characterized by the 
RO as arthralgias.  Following receipt of notification of that 
determination, the Veteran did not initiate a timely appeal 
of the denial, and the decision became final.

2.  The evidence received since the RO's July 2003 denial of 
service connection for generalized joint pain includes a June 
2009 VA joints examination in which the examiner was unable 
to diagnose any systemic disease of the joints or muscles 
other than degenerative joint disease of the lumbosacral 
spine and early degenerative joint disease of the right hip.

3.  An undiagnosed illness manifested by generalized joint 
pain is related to the Veteran's service in the Persian Gulf 
and was manifested to a degree of 10 percent within the 
applicable time period.

4.  An undiagnosed illness manifested by muscle pains is 
related to the Veteran's service in the Persian Gulf and was 
manifested to a degree of 10 percent within the applicable 
time period.

5.  The Veteran's skin condition has been attributed to a 
known clinical diagnosis of tinea versicolor.

6.  There is no evidence of a current disorder manifested by 
headaches.  

7.  There is no evidence of a current neuropsychological 
disorder.  


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision that denied service 
connection for generalized joint pain is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).

2.  The evidence received since the RO's July 2003 
determination is new and material, and the claim of service 
connection for generalized joint pain is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  An undiagnosed illness manifested by generalized joint 
pain was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317, 4.59, 4.71a, Diagnostic Code 5020 
(2009).

4.  An undiagnosed illness manifested by muscle pains was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.317, 4.59, 4.71a, Diagnostic Code 5021 (2009).

5.  Service connection for an undiagnosed illness manifested 
by a skin condition is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.317 (2009).

6.  A chronic disorder manifested by headaches was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

7.  A chronic neuropsychological disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to 
service connection for generalized joint pain, which was 
initially denied in a July 2003 rating decision.  

Evidence of record at the time of the July 2003 rating 
decision included service treatment records and VA treatment 
records dated from July 2000 to August 2002.  Additionally, 
the Veteran failed to report for a VA examination scheduled 
in March 2003.  Accordingly, the RO denied service connection 
for the condition because there was no record of him being 
treated for arthralgia during his military career.  The 
Veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.

In a statement received by the RO in February 2004, the 
Veteran again raised the issue of generalized joint pain.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the July 2003 rating decision, there was no 
evidence suggesting that the Veteran's generalized joint pain 
was a qualifying chronic disability under 38 C.F.R. § 3.317.  
Additional evidence received since that earlier decision now 
includes such evidence.  Specifically, despite the Veteran's 
continuing complaints of joint and muscle pain throughout his 
body, the physician at a June 2009 VA joints examination was 
unable to diagnose any systemic disease of the joints or 
muscles other than degenerative joint disease of the 
lumbosacral spine and early degenerative joint disease of the 
right hip.  

This medical evidence is clearly probative because, for the 
first time, competent evidence suggesting that the joint pain 
is a qualifying chronic disability under 38 C.F.R. § 3.317 
has been presented.  Thus, the Board finds that the 
additional evidence received since the last prior final 
denial of service connection for generalized joint pain 
raises a reasonable probability of substantiating the claim 
of service connection.  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
Veteran's claim of service connection for generalized joint 
pain.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, which is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Generalized Joint Pain & Muscle Pains

The Veteran seeks service connection for generalized joint 
pain and muscle pains.  Specifically, he asserts that these 
conditions are qualifying chronic disabilities under 38 
C.F.R. § 3.317.

	Service treatment records reflect no complaints of, treatment 
for, or diagnoses related to joint or muscle pain or any 
symptoms reasonably attributed thereto.  To the contrary, his 
December 1990 Report of Medical History indicated that he 
never suffered from arthritis, rheumatism, bursitis, or bone 
or joint deformity, while his December 1990 Report of Medical 
Examination found his musculoskeletal system to be within 
normal limits.  Significantly, at the time of discharge, the 
clinical evaluation of the Veteran's musculoskeletal system 
was again normal.  Therefore, no chronic joint or muscle pain 
was noted in service.
	
	However, in December 2000, the Veteran received 
correspondence from the Department of Defense notifying him 
that he may have been exposed to a very low level of chemical 
agent resulting from the demolition of munitions in 
Khamisiyah, Iraq, in March 1991.  He underwent a VA Intake 
Assessment in September 2001, at which time he complained of 
pain in his knees, ankles, and low back.  The examiner opined 
that these symptoms greatly resembled Persian Gulf syndrome.
	
	The Veteran again complained of generalized myalgias, 
arthralgias, and tingling and numbness in his extremities at 
a July 2002 VA treatment session.
	
	The Veteran was afforded a VA joints examination in June 
2009.  Although the physician diagnosed his back pain as DJD 
of the lumbosacral spine and early DJD of the right hip, he 
was unable to diagnose a systemic disease of the other joints 
or muscles.  Based on the evidence of record, the examiner 
opined that the Veteran's back and hip disabilities were age-
related rather than caused by his active duty service.  
	
	Given the Veteran's continuing complaints of undiagnosed 
joint and muscle pain (other than his diagnosed low back and 
right hip pain), the Board finds that service connection is 
warranted for generalized joint pain and muscle pains as 
qualifying chronic disabilities under 38 C.F.R. § 3.317.  

Skin Condition

The Veteran also seeks service connection for a skin 
condition.  Specifically, he asserts that this condition is a 
qualifying chronic disability under 38 C.F.R. § 3.317.

However, the provisions pertaining to undiagnosed illnesses 
do not apply because the competent medical evidence shows 
that the Veteran's skin condition has been diagnosed as tinea 
versicolor.  Further, tinea versicolor is not a medically 
unexplained chronic multi symptom illnesses for purposes of 
38 C.F.R. § 3.317.

Thus, there is no basis to grant service connection for a 
skin condition on a presumptive basis pursuant to the 
provisions for undiagnosed illnesses.  Hence, service 
connection for a skin condition can only be established on a 
direct basis.

	However, the Board also finds that service connection for a 
skin condition is not warranted on a direct basis.  Although 
the Veteran was treated for minimal papular eruptions on his 
arm and face, which were diagnosed as minimal rhus 
dermatitis, following his period of ACDUTRA but prior to his 
Persian Gulf active duty service, his active duty service 
treatment records reflect no complaints of, treatment for, or 
a diagnosis related to skin symptomatology or any symptoms 
reasonably attributed thereto.  To the contrary, the Veteran 
self-reported on his December 1990 Report of Medical History 
that he never suffered from any skin diseases.  Similarly, 
his skin and lymphatics were found to be within normal limits 
on his December 1990 Report of Medical Examination.  At the 
time of service separation, his Report of Medical Examination 
indicated that his skin and lymphatics were within normal 
limits.  Therefore, no skin disorder was noted in service.

Next, although the Veteran claims that the condition had its 
onset in 1993 or 1994, post-service evidence does not reflect 
skin symptomatology for many years after service discharge.  
Specifically, tinea versicolor was not diagnosed until 2002.  

This is the first recorded symptomatology related to a 
chronic skin disorder, coming over 10 years after discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.

The Veteran has not alleged continuity of symptomatology, 
however.  Rather, he asserts that the skin condition 
developed in 1993 o 1994, approximately two years after 
service separation, as a result of exposure to toxic 
substances during service.  Service connection may be granted 
when the evidence establishes a medical nexus between active 
duty service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's skin condition to active duty, 
despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a July 2009 VA Gulf War examination undertaken specifically 
to address the issue on appeal.  At that time, the Veteran 
reported patches of hypopigmented, scaly skin on his chest 
and face.  After a physical examination, the examiner 
diagnosed episodic tinea versicolor which was well controlled 
at the time with selenium lotion.  The examiner opined that 
it was less likely than not that the Veteran's tinea 
versicolor was related to service because review of service 
treatment records was negative for treatment of the 
condition.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  

Headaches and a Neuropsychological Disorder

The Veteran also seeks service connection for headaches and a 
neuropsychological disorder.  Specifically, he asserts that 
these conditions are also qualifying chronic disabilities 
under 38 C.F.R. § 3.317.

However, the Board finds that there is no basis to grant 
service connection for headaches or a neuropsychological 
disorder on a presumptive basis as qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  That is because there 
are no objective indications of chronic disability with 
respect to his claims for headaches and a neuropsychological 
disorder; that is, there are no "signs" in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  

While the Board recognizes that lay persons are competent to 
report objective signs of illness, here there is nothing in 
the record where the Veteran reports headaches or a 
neuropsychological disorder other than his initial claim for 
service connection.  To the contrary, the Veteran denied 
frequent or severe headaches, dizziness, or fainting spells 
in his December 1990 Report of Medical History.  Furthermore, 
the Veteran denied headaches or vision problems in a June 
2001 VA treatment note.  

Pursuant to the Board's May 2006 remand orders, the Veteran 
was to be scheduled for a VA neurological examination to 
determine whether there was any objective evidence of a 
chronic neurological disability, to include a chronic 
headache disorder.  However, in December 2009, the RO issued 
a Formal Finding of Unavailability of the Veteran to Report 
to a Neurological Examination after he cancelled three 
previously scheduled neurological examinations without valid 
reason.  As such, a grant of service connection for headaches 
or a neuropsychological disorder on a presumptive basis as 
qualifying chronic disabilities under 38 C.F.R. § 3.317 is 
not warranted.  

Similarly, the Board finds that there is no basis to grant 
service connection for headaches or a neuropsychological 
disorder on a direct basis.  Service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  
	
	III.  The Duty to Notify and the Duty to Assist
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in April 2009 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

With respect to the Dingess requirements, in April 2009, the 
RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Furthermore, the service connection claims were 
readjudicated, and a supplemental statement of the case was 
issued in December 2009.  Consequently, the Board finds that 
the duty to notify has been satisfied.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, service 
personnel records, and VA treatment records.  Further, the 
Veteran submitted written statements in support of his claims 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in September 2005.  Next, specific VA medical opinions 
pertinent to the issues on appeal were obtained in May 2009, 
June 2009, July 2009, August 2009, and November 2009.  
Although the Veteran was scheduled for VA neurological 
examinations in connection with his claims for headaches and 
a neuropsychological disorder, he failed to report for the 
scheduled examinations on three occasions.  The Board notes 
the Veteran's Board hearing testimony to the effect that he 
was not notified of the examinations; however, the Board 
finds his statements not credible as the file documents that 
he was a no show on two of the appointments and the third 
scheduled appointment he affirmatively canceled.  It is 
presumed that the VA Medical Center properly notified the 
Veteran of his scheduled appointment and there is no evidence 
of record showing that the notice was not provided to the 
Veteran's address of record.  See Kyhn v. Shinseki, No. 07-
2349 (U.S. Vet. App. Jan. 15, 2010).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

The Board remanded this matter in May 2006 in order to give 
the Veteran an opportunity to submit evidence corroborating 
his assertion of engaging in combat; to schedule the Veteran 
for Gulf War Protocol, orthopedic, dermatologic, 
neurological, and psychiatric examinations; and to send the 
Veteran corrective VCAA notice.  The Board is satisfied that 
there was substantial compliance with its May 2006 remand 
directives. See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for 
generalized joint pain, the petition to reopen that claim is 
granted.

Entitlement to service connection for generalized joint pain 
is granted.

Entitlement to service connection for muscle pains is 
granted.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for neuropsychological 
disorder is denied.


REMAND

In the Board's May 2006 remand, it requested a medical 
opinion as to whether it is at least as likely as not that 
any current psychiatric disability, including PTSD is related 
to service.  Instead of addressing this question, the 
examiner stated that it was at least as likely as not that 
his current psychiatric disorder was related to the Veteran's 
medical condition.  This opinion did not address what was 
asked and did not rule out a finding that it is at least as 
likely as not that the current psychiatric disability is 
related to service, to specifically include his experience in 
the Persian Gulf.  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Appeals for Veterans Claims (the 
Court).  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In light of the foregoing, the claim must also be 
remanded for compliance with the May 2006 Board remand.

In light of the foregoing, the claim of service connection 
for a psychiatric disability, including PTSD is REMANDED for 
the following:

1.  Once again request that the veteran 
provide specific information, including 
dates, locations, names of other persons 
involved, units involved etc., relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  Thereafter, prepare a summary of all 
of the claimed stressors.  This summary 
together with a copy of the DD 214 form, 
and all other necessary documents, 
including a copy of the veteran's service 
personnel file should be sent to 
USASCURR.  Request that they provide any 
information that might corroborate the 
veteran's alleged stressors.  If unable 
to corroborate any of the veteran's 
stressors, inform the veteran of the 
results of the requests for information 
about the stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to any stressors 
in service, and if so, what was the 
nature of the stressors.

4.  If it is determined that the veteran 
was exposed to stressors in service, 
arrange for the veteran to be accorded 
another VA psychiatric examination.  The 
entire claims folder including a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  
The review should include the veteran's 
service medical records.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

c.  If a psychiatric diagnosis other than 
PTSD is found, first identify such 
disability and then state whether it is 
at least as likely as not related to the 
Veteran's claimed experiences in service.

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  The veteran must be furnished a 
supplemental statement of the case (SSOC) 
taking into consideration all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


